Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
US 2019/0046947 A1 to Strohm et al is considered the closest prior art.
Strohm relate to generating non-thermal plasma to selectively convert a precursor to a product. More specifically, plasma forming material, a precursor material, and a plasma promoter material are provided to a reaction zone of a vessel. The reaction zone is exposed to microwave radiation, including exposing the plasma forming material, the precursor material, and the plasma promoter material to the microwave radiation. The exposure of the plasma forming material and the plasma promoter material to the microwave radiation selectively converts the plasma forming material to a micro-plasma. The precursor material is mixed with the plasma forming material and the precursor material is exposed to the micro-plasma. The exposure of the precursor material to the micro-plasma and the microwave radiation selectively converts the precursor material to a product.   	Strohm does not teach that the microwave subsystem comprises a power supply wherein the power supply energizes the magnetron to produce microwave energy and the effluent separation and disposal system comprises a short-cycle temperature swing adsorption system adapted for separating the hydrogen from the effluent stream. 
Further, Strohm fails to disclose wherein the second separation system is a condensing system comprising a compressor, a chiller, and a liquid-gas separator, the second separation system being adapted to condense VCM into liquid VCM and separate liquid VCM from the VCM effluent stream, yielding the VCM-containing liquid product and a residual gas stream; and iv. wherein the residual gas stream is directed into a third separation system in fluid communication with the second separation system, wherein the third separation system processes the residual gas stream to separate purified hydrogen from the residual gas.
Therefore, it would not have been obvious to modify the system and the process of Strohm to arrive at the present claimed invention.  There is no motivation to do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622